Citation Nr: 1341833	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  09-21 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Original jurisdiction of the Veteran's claim now resides in the VARO in Detroit, Michigan.

The Veteran testified at a hearing before an RO Decision Review Officer (DRO) in January 2010.  A transcript of that hearing is of record.

The claim was remanded in March 2012 to afford the Veteran a VA examination and to obtain a medical opinion.  The Board finds that the remand directives have been completed and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision. 


FINDING OF FACT

There is no evidence or allegation of hypertension in service or within one year after the Veteran's discharge from service, and no probative evidence of a nexus between the Veteran's current hypertension and his period of active service, to include his exposure to herbicides (Agent Orange).


CONCLUSION OF LAW

Hypertension was not incurred in service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, in an August 2007 pre-adjudication letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, including what he needed to provide and what would be obtained by VA.  In addition, in a May 2009 Statement of the Case (SOC), the RO informed the Veteran that to succeed with a claim of service connection due to herbicide exposure, he must provide sufficient evidence of an association between hypertension and herbicide exposure.

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matter on appeal, including the Veteran's service treatment records.  The Board recognizes that the Veteran has been treated by a private physician, Dr. T.L, D.O., for many years.  The doctor submitted a letter in August 2007 indicating that the Veteran had been a patient in her office since January 1990.  The medical records from those years are not in the claims file.  However, the information in the letter indicates when the Veteran was diagnosed with hypertension and what treatment he is currently receiving.  After review of the other evidence of record, there is no indication that any information relevant to the claim might be contained in those records.  The Veteran has not indicated that there is outstanding evidence the Board should consider.  Given this, the Board finds the Veteran has not been prejudiced by the absence of the private treatment records and it is unnecessary to remand the claim to obtain them.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (citing Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)) (remand is not required when it would impose unnecessary burdens on VA adjudication system with no benefit flowing to the veteran).

In March 2012, following an initial appeal, the Board remanded the claim to schedule the Veteran for a VA examination to specifically consider the etiology of his hypertension.  The Board now finds that the examination was adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The claims file was reviewed and the Veteran's contentions taken into consideration.  The examiner considered all issues raised by the Board in its remand and specifically addressed the likelihood that the Veteran's hypertension could be related to his conceded exposure to Agent Orange.

The Board finds that no additional RO action to further develop the record in connection with the Veteran's claim, prior to appellate consideration, is warranted.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Service Connection

The Veteran's primary assertion is that his hypertension is related to exposure to herbicides, specifically Agent Orange, during service.


Service connection may be granted for disability resulting from disease or injury incurred in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.

For certain disabilities, such as hypertension, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service and service connection will be presumed.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 309(e).  In this case, the Veteran served in Vietnam during his period of service and thus, exposure to Agent Orange is conceded.

Diseases presumed to be associated with Agent Orange are selected by VA based on periodic review and evaluation by the National Academy of Sciences (NAS) of the available scientific evidence regarding associations between diseases and exposure to dioxin and other chemical compounds in herbicides.  See Agent Orange Act, Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 1991, P.L. 102-86, Title V, § 503(a), (b)(1), 105 Stat. 424, 425.  A disease is considered presumptively associated with herbicide exposure if there is a positive statistical association shown by analysis of medical and scientific evidence.  An association is considered positive if the credible evidence for the association is equal to or outweighs the credible evidence against the association.  See 38 U.S.C.A. § 1116(b).

The NAS published its initial findings in 1993, and then, beginning in 1996, has published biennial reviews.  After reviewing the NAS findings and other information, VA has periodically updated its regulations.  In addition, VA has published notice, in the Federal Register, of diseases determined not to be associated with exposure to herbicide agents on several occasions, most recently in August 2012.  See 77 FR 47924, 47926 (August 10, 2012).  At that time, the question of whether the available evidence was sufficient to establish a new presumption of service connection for hypertension in veterans exposed to herbicides was addressed.  The VA Secretary found that the credible evidence against an association between herbicide exposure and hypertension outweighed the credible evidence for such an association.  Consequently, he determined that a positive association did not exist between hypertension and exposure to Agent Orange.  Id. at 47927.

Under the law as it now stands, a presumption of service connection based on the Veteran's exposure to Agent Orange cannot be granted in this case.  This is because hypertension is not on the list of diseases associated with herbicide exposure.

However, in addition to the presumptive regulations, a Veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As discussed below and based on the evidence of record, the Board finds that service connection on a direct basis is not warranted.

There is no evidence or allegation indicating the Veteran had high blood pressure or hypertension during service or that it manifested to a degree of 10 percent or more within a year following separation from service.  For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2013).  During service, the Veteran's blood pressure at his November, 1967 entrance exam was 118/70 and it was 112/56 at his separation examination in November 1971.  The only other blood pressure reading was 120/80 in July 1968.

Following a remand by the Board, the Veteran underwent a VA examination in April 2012 to obtain an opinion as to the etiology of his hypertension.  The examiner reviewed the claims file.  Although she did not mention the August 2007 letter from the Veteran's physician stating that the Veteran was initially diagnosed with hypertension in May 2007, the examiner did consider the Veteran's statement that he was told he had high blood pressure in the early 1980s and was put on medication then or in the early 1990s.  Upon examination of the Veteran, the examiner was of the opinion that the Veteran's hypertension is not at least as likely as not the result of the Veteran's service, to include his presumed exposure to Agent Orange in Vietnam.  The examiner's rationale was that blood pressure readings were normal in service and the "diagnosis" of the Veteran's hypertension "as per the Veteran" was in the early 1980s, more than 9 years after his separation from the military.  In addition, the examiner opined: "As per Medical Literature review, essential hypertension is not caused [by] or result of Agent Orange (Herbicides) exposure and as per this exam, Essential Hypertension is not a presumed condition of Agent Orange exposure."

Although the Veteran has a current diagnosis of hypertension and exposure to Agent Orange during service is presumed, the record does not contain the necessary medical link or nexus between his Agent Orange exposure in service and his hypertension today.  Thus, because the evidence does not show that the Veteran's exposure to Agent Orange directly caused his hypertension, service connection on a direct basis must be denied.

The Board acknowledges the Veteran's dedicated service to his country and his sincere belief that he should be entitled to service connection based on his exposure to Agent Orange.  In addition, the Board notes that in 2006, NAS changed the category for hypertension from having "Inadequate or Insufficient Evidence to Determine Whether an Association Exists" to "Limited/Suggestive Evidence of Association."  See 75 FR 81332, 81333 (December 27, 2010).  However, the Board must apply the law as it currently exists and is bound by the laws codified in Title 38 of the United States Code and Code of Federal Regulations.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (the Board must apply "the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant])'" (quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992)).

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's claim; and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


